Citation Nr: 1711054	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  00-18 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for left knee patellofemoral syndrome prior to February 12, 2008.

2.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral syndrome from February 12, 2008.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

P. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to September 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board notes that in November 2015 it remanded the claims of entitlement to service connection for a sleep disorder, to include sleep apnea, and entitlement to higher ratings for a lumbar spine disability, for further development.  Those claims are still pending before the Agency of Original Jurisdiction (AOJ), and will not be addressed herein.

Service connection for the Veteran's left knee was originally granted by the Board in an April 2002 decision, and the AOJ implemented the grant in a September 2002 rating decision, assigning an initial non-compensable rating.  The Veteran appealed that initial rating, which was increased to 10 percent in a June 2006 rating decision, effective September 28, 1999, the date of the Veteran's original claim.  The Board denied any further increase in a December 2007 decision.  The Veteran appealed the Board's December 2007 decision, and in December 2009 the United States Court of Appeals for Veterans Claims (Court) issued a memorandum decision vacating and remanding the issue.  In accordance with that memorandum decision, the Board remanded the issue for further development in September 2010.  A September 2014 supplemental statement of the case continued the 10 percent evaluation of left knee patellofemoral syndrome.  In a November 2015 decision, the Board, in part, granted an initial rating of 20 percent prior to February 12, 2008 for left knee symptomatic dislocated semilunar cartilage syndrome, and denied a rating in excess of 10 percent from February 12, 2008 for left knee patellofemoral syndrome.  Such grant was implemented by the RO in a November 2015 rating decision.  Despite the higher rating established for the left knee disability, the Veteran has not been awarded the highest possible rating.  As a result, he is presumed to be seeking the maximum possible benefit and his claim remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).   

The Veteran appealed the Board's November 2015 decision to the Court, which in July 2016, issued a Corrected Joint Motion for Partial Remand (JMPR) of the parties (VA Secretary and Veteran), which vacated the Board's decision to the extent that it denied a rating in excess of 20 percent prior to February 12, 2008, and a rating in excess of 10 percent thereafter for left knee patellofemoral syndrome, and remanded the case for readjudication consistent with the JMPR.  The remainder of the November 2015 Board decision remained undisturbed.   

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The July 2016 JMPR determined that the Board erred in relying on multiple VA examination reports that did not discuss degrees of loss of range on motion due to flare-ups.  Specifically, VA examinations in January 2001, July 2003, December 2006, March 2012, and March 2013, were silent regarding potential loss of motion (expressed in degrees) during flare-ups.  

Together, the cases of the Court in Mitchell and DeLuca stand for the notion that a medical examiner in a case involving a loss of range of motion should discuss functional loss due to pain during flare-ups or explain why such discussion is not feasible.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011) (stating that an examiner's failure to discuss functional loss due to flare-ups or "otherwise explain why such detail could not be feasibly determined" rendered the examination report inadequate); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (noting that examiners discussing loss of range of motion should, "if feasible," portray determinations in terms of whether additional loss results from pain or flare-ups).

Moreover, since the Veteran's most recent VA examination, the Court has issued the opinion of Correia v. McDonald, 28 Vet. App. 158 (2016), which clarifies additional requirements that VA examiners should address when assessing musculoskeletal disabilities, particularly in terms of limitation of motion on active/passive motion and weight-bearing/nonweight-bearing.  Accordingly, the examination should include range of motion testing under the provisions of Correia.

In this case, at the most recent VA examination in March 2013, the Veteran did not report having experienced flare-ups to the examiner.  However, the Veteran did report flare-ups at the previous five VA examinations.  Moreover, the Court has deemed each VA examination inadequate for failure of the examiners to discuss degrees lost on range of motion due to flare-ups.  

As such, a new VA examination is necessary.  The examiner should include a retrospective opinion with regard to the question of lost range of motion during flare-ups throughout the appellate time frame.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008) (noting that obtaining a retrospective medical opinion may be necessary in certain instances "if a disability rating cannot be awarded based on the available evidence.").

On remand, any pertinent records of ongoing treatment should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify, 
submit or authorize VA to obtain any VA or private treatment records not already on file that he believes are pertinent to his appeal.  

2.  Schedule the Veteran for a VA examination with an appropriate medical professional to assess the current severity of his service-connected left knee disability.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  Such range of motion testing must be provided on active motion, passive motion, weight-bearing, and nonweight-bearing.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.

Thereafter, the examiner should address the following for the left knee disability:

a.)  The examiner must conduct full range of motion studies and document findings in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.

b.)  The examiner must then provide specific findings as to the range of motion after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c.)  Then, after reviewing the Veteran's complaints and medical history, and through interview of the Veteran, provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination during flare-ups.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible.  Specifically, any additional loss of motion of the left knee during a flare-up should be noted in terms of approximate degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

d.)  To the extent possible, the examiner should provide a retrospective opinion as to the following:

	i.  For the left knee, the approximate additional loss of  motion experienced during flare-ups (expressed in degrees) throughout the entire appellate time period, and specifically, at the time of the January 2001, July 2003, December 2006, March 2012, and March 2013 VA examinations, and the current examination being conducted.

The examiner must conduct an interview with the Veteran as to his recollection of the functional loss he recalls during flare-ups from each aforementioned period of time.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  After completion of the above and any other development indicated, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative and provide an appropriate amount of time for response.  Thereafter, return the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




